DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered because the information disclosure statement is not submitted and U.S. Patent References: 9641043 and 4871922 are stated in the specification.
Claim Objections
Claims 1, 6-7, and 9 are objected to because of the following informalities:  
Claim 1, Line 2: “different size of shed” is read as “different sizes of shed”
Claim 1, Line 4: “unfolded said L-Shape foldable panels on top of” is read as “unfolded said L-Shape foldable panel on top of”
Claim 1, Line 12: “full walls on three side” is read as “full walls on three sides”
Claim 6 and 9, Line 1: “wherein the L-Shape foldable panel” is read as “wherein the multiple pieces of L-shape foldable panel”
Claim 7, Line 1: “wherein the two L-Shape foldable panel” is read as “wherein the two L-shape foldable panels”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and inherently Claims 2-9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “multiple pieces of L-Shape foldable panel to form different size of shed; wherein two said L-Shape foldable panels form into a small shed…; wherein four said L-Shape foldable panels form into a large shed” while Specifications Para. 25 recites “the noise reduction sheds constructed by either two or four L-shaped foldable panel…” It is unclear whether the applicant is claiming the combination or alternative of two L-Shape foldable panels to form a small shed and four L-Shape foldable panels to form a large shape shed. For examination purposes, the combination will be examined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leedy (US 9641043 B1) in view of Ikedo (池戸 幹雄 JP 3128165 U)
Regarding Claim 1 Leedy discloses a portable noise reduction shed (Portable sound proofing enclosure or device 2, 18/28, 72, Fig. 1-3 and 8), comprises of: 
multiple pieces of L-Shape foldable panel (Panel 8 and 12, Fig. 1; Panel 30 and 32, Fig. 3) to form different size of shed (Various panels such as 4, 6, 8 may be of varying dimensions to create varying shapes of enclosures, Col 3, Lines 40-42); 
wherein two said L-Shape foldable panels (1st L-shaped foldable panel: panel 8 and panel 6; 2nd L-shaped foldable panel: panel 4 and the panel adjacent to both panel 4 and panel 8; Fig 1) form into a small shed (Device 2 is shed shaped, see Fig. 1) by laying one unfolded said L-Shape foldable panels on top of the other unfolded said L-Shape foldable panels (See Fig. 1) and coupled together by a group of latches (Each individual side panel may be coupled together by 14. See Col. 3, Lines 63-66, Fig. 1; 62, Fig. 6A); 
wherein the portable noise reduction shed (Portable sound proofing enclosure or device 2, 18/28, 72, Fig. 1-3 and 8) formed by either the two said L-Shape foldable panels or four L-Shape foldable panels has full walls on three side and full ceiling on top (22, Fig. 2), it has the fourth wall fully or partially open (At least one of the side panels has louvers and inherently is partially open; Col. 1, Lines 62-63); 
wherein each of said L-Shape foldable panel has a group of latches attached to its edges to couple with other said L-Shape foldable panels (Each individual side panel may be coupled together by 14 and similarly 62. See Col. 3, Lines 63-66, Fig. 1; 62, Fig. 6A);
wherein L-Shape foldable panel has handles (Top panel shown in device 112 has a handle, Fig. 12A-B) in to fold and unfold, as well as carry around the said L-Shape foldable panel (Hinges 14 of the panels 6 and 8 allow foldability and to carry around, Fig. 1).
Leedy fails to explicitly disclose four said L-Shape foldable panels into order to form a large shed and instead discloses the first coupling two unfolded said L-Shape foldable panels side by side together to make a wider L-Shape foldable panel (1st L-shaped foldable panel: panels 94, 96, Fig. 10A), then coupling the other two unfolded said L-Shape foldable panels tail to tail to make a C shape panel (2nd foldable panel is C-shaped: three 100 panels, Fig. 10A), finally laying the wider L-Shape foldable panel on top of the C shape panel (See Fig. 10A), and coupled together by a group of latches (Each individual side panel may be coupled together by 14, 98. See Col. 3, Lines 63-66, Fig. 1; 62, Fig. 6A, 10A.)
However, Ikedo discloses wherein four said L-Shape foldable panels form into a large shed by first coupling two unfolded said L-Shape foldable panels side by side together to make a wider L-Shape foldable panel (See Annotated Fig 22: Leftmost side wall panel 1, denoted by red arrow, when connected with upper panel 2 constitutes a single L-shape foldable panel, Page 6, Line 23.  Orienting two of them side by side creates a wider L-shape foldable panel and may be part of surround the entire soundproofing area, Page 7, Lines 28-30), then coupling the other two unfolded said L-Shape foldable panels tail to tail to make a C shape panel (See two highlighted foldable panel areas coupled into C-shape in Annotated Fig 22, Ikedo).
Leedy and Ikedo are in similar fields of portable soundproofing enclosures. Modifying Leedy with the teachings of Ikedo would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have four said L-Shape foldable panels form into a large shed by first coupling two unfolded said L-Shape foldable panels side by side together to make a wider L-Shape foldable panel, then coupling the other two unfolded said L-Shape foldable panels tail to tail to make a C shape panel because varying the number of paneling and the dimensions of paneling allows varying shapes and dimensions of soundproofing enclosures (Leedy: Col 3, Lines 40-42).
Furthermore, Leedy fails to disclose wherein two said L-Shape foldable panels form into a small shed; however, it would have been an obvious design choice to have a small shed or large shed due to the size of the equipment to be enclosed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)). Additionally, Leedy fails to disclose wherein each of said L-Shape foldable panel has handles in its center; nevertheless, it would have been an obvious design choice for each L-shape foldable panel to have handles in its center to increase portability and ease of handling.

    PNG
    media_image1.png
    285
    340
    media_image1.png
    Greyscale

Annotated Fig 22, Ikedo
Regarding Claim 2, Leedy in view of Ikedo discloses the portable noise reduction shed (Portable sound proofing enclosure or device 2, 18/28, 72, Fig. 1-3 and 8) of claim 1, wherein each said L-Shape foldable panels (1st small shed L-shaped foldable panel: panel 8 and panel 6, Fig. 1; 2nd small shed L-shaped foldable panel: panel 4 and the panel adjacent to both panel 4 and panel 8, Fig 1. Large shed foldable panels: Leftmost side wall panel 1, denoted by red arrow, when connected with upper panel 2 constitutes a single L-shape foldable panel and two highlighted foldable panel areas, See Annotated Fig 22, Ikedo) further comprises of: 
a first basic panel (Panel 8 and 4, Fig. 1. Ikedo: Side wall panel 1, Fig. 22); 
a second basic panel (Panel 6 and the panel adjacent to both panels 4 and 8, Fig. 1. Ikedo: Another side wall panel 1 and upper panel 2, Fig. 22); 
a pair of folding brackets (All panels are coupled together by latches, hinges, or other fasteners 14, 98, Col 3, Lines 63-66, Fig. 6A, 10A. Folding brackets are a type of fastener as it mechanically joins at least two objects together.); 
wherein said first basic panel and second basic panel are coupled together by said pair of folding brackets and can be unfolded or folded (All panels are coupled together by latches, hinges, or other fasteners 14, 98 in order to be folded, Col 3, Lines 63-66, Fig. 6A, 10A. Folding brackets are a type of fastener). 
Regarding Claim 3, Leedy in view of Ikedo discloses the portable noise reduction shed (Portable sound proofing enclosure or device 2, 18/28, 72, Fig. 1-3 and 8) of claim 2, wherein said first basic panel (Panel 8 and 4, Fig. 1. Ikedo: Side wall panel 1, Fig. 22) and second basic panel (Panel 6 and the panel adjacent to both panels 4 and 8, Fig. 1. Ikedo: Another side wall panel 1 and upper panel 2, Fig. 22) can be the same size or shape, or different size or shape (Various panels such as 4, 6, 8 may be of varying dimensions to create varying shapes of enclosures, Col 3, Lines 40-42).  
Regarding Claim 4, The portable noise reduction shed (Portable sound proofing enclosure or device 2, 18/28, 72, Fig. 1-3 and 8) of claim 2, wherein said first basic panel (Panel 8 and 4, Fig. 1. Ikedo: Side wall panel 1, Fig. 22) and second basic panel (Panel 6 and the panel adjacent to both panels 4 and 8, Fig. 1.  (Panel 6 and the panel adjacent to both panels 4 and 8, Fig. 1. Ikedo: Another side wall panel 1 and upper panel 2, Fig. 22) coupled by the said folding brackets (Latches, hinges, or other fasteners 14, 98 in order to be folded; Col 3, Lines 63-66, Fig. 6A, 10A) can be perpendicular to each other when said folding brackets are unfolded and be parallel to each other when said folding brackets are folded (Hinges 14, 98 are perpendicular to each other when unfolded, panels are at a perpendicular angle; hinges 14, 98 are parallel to each other when completely folded. Fig. 6A, 10A).  
Regarding Claim 6, The portable noise reduction shed (Portable sound proofing enclosure or device 2, 18/28, 72, Fig. 1-3 and 8) of claim 1, wherein the L-Shape foldable panel (1st small shed L-shaped foldable panel: panel 8 and panel 6, Fig. 1; 2nd small shed L-shaped foldable panel: panel 4 and the panel adjacent to both panel 4 and panel 8, Fig 1. Large shed foldable panels: Leftmost side wall panel 1, denoted by red arrow, when connected with upper panel 2 constitutes a single L-shape foldable panel and two highlighted foldable panel areas, See Annotated Fig 22, Ikedo) further comprise of: 
several L-Shape anchor brackets (Ikedo: Mounting bracket 16 is L-shaped, Fig. 12-16) with their vertical side connected to the wall of said L-Shape foldable panels (Ikedo: Mounting bracket 16 mounts vertically to each panel 1, Fig. 14-16) and with their horizontal side anchored to the ground (Ikedo: Mounting bracket 16 mounts horizontally to mobile carriage 14(15) which may anchor to the ground when wheels 18 are not in use, Fig. 12-17).
Regarding Claim 7, The portable noise reduction shed (Portable sound proofing enclosure or device 2, 18/28, 72, Fig. 1-3 and 8) of claim 2, wherein the two L-Shape foldable panel (1st L-shaped foldable panel: panel 8 and panel 6; 2nd L-shaped foldable panel: panel 4 and the panel adjacent to both panel 4 and panel 8; Fig 1. Similarly see Annotated Fig 22: Leftmost side wall panel 1, denoted by red arrow, when connected with upper panel 2 constitutes a single L-shape foldable panel) can be placed side by side and coupled by the latches (Each individual side panel may be coupled together by 14. See Col. 3, Lines 63-66, Fig. 1; 62, Fig. 6A) to make a wider L- Shape foldable panel (See Annotated Fig 22: Leftmost side wall panel 1, denoted by red arrow, when connected with upper panel 2 constitutes a single L-shape foldable panel, Page 6, Line 23.  Orienting two of them side by side creates a wider L-shape foldable panel and may be part of surround the entire soundproofing area, Page 7, Lines 28-30). 
Regarding Claim 8, The portable noise reduction shed (Portable sound proofing enclosure or device 2, 18/28, 72, Fig. 1-3 and 8) of claim 2, wherein the two L-Shape foldable panels (1st L-shaped foldable panel: panel 8 and panel 6; 2nd L-shaped foldable panel: panel 4 and the panel adjacent to both panel 4 and panel 8; Fig 1. Similarly, the two highlighted foldable panel areas Annotated Fig 22, Ikedo) can be placed tail to tail and coupled by the latches (Each individual side panel may be coupled together by 14. See Col. 3, Lines 63-66, Fig. 1; 62, Fig. 6A) to make a C-Shape foldable panel (See two highlighted foldable panel areas coupled into C-shape in Annotated Fig 22, Ikedo).
Regarding Claim 9, The portable noise reduction shed (Portable sound proofing enclosure or device 2, 18/28, 72, Fig. 1-3 and 8) of claim 1, wherein the L-Shape foldable panels (1st small shed L-shaped foldable panel: panel 8 and panel 6, Fig. 1; 2nd small shed L-shaped foldable panel: panel 4 and the panel adjacent to both panel 4 and panel 8, Fig 1. Large shed foldable panels: Leftmost side wall panel 1, denoted by red arrow, when connected with upper panel 2 constitutes a single L-shape foldable panel and two highlighted foldable panel areas, See Annotated Fig 22, Ikedo) can also be coupled together by hinged or other fasteners that can lock the L-Shape foldable panels in place (All panels are coupled together by latches, hinges, or other fasteners in order to be folded; Col 3, Lines 63-66).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leedy (US 9641043 B1) in view of Ikedo (池戸 幹雄 JP 3128165 U) and in further view of Liu et al (CN 112523375 A).
Regarding Claim 5, The portable noise reduction shed (Portable sound proofing enclosure or device 2, 18/28, 72, Fig. 1-3 and 8) of claim 2, wherein said first basic panel (Panel 8 and 4, Fig. 1. Ikedo: Side wall panel 1, Fig. 22) and second basic panel (Panel 6 and the panel adjacent to both panels 4 and 8, Fig. 1. Ikedo: Another side wall panel 1 and upper panel 2, Fig. 22) further comprises of: 
a layer of sound absorption material (Foam may be attached within wall 48, Col. 4, Lines 31-33, Fig. 5C); 
a layer of sound insulation material (Air dam 52 dissipates the sound waves by decoupling walls 48 and 50, and may be considered a sound insulation material as it hinders sound from passing to the exterior of 48 and 50, Col. 4, Lines 20-31, Fig. 5C); 
a layer of sound damping material (Foam may be attached within wall 50, Col. 4, Lines 31-33, Fig. 5C); 
a layer of outside cover (50, Fig. 5C);
Wherein said four layers of different materials are attached face to face next to each other (All layers are face to face, See Fig. 5C) to form a complete basic panel (Panel 8, 6, 4 and the panel adjacent to both panels 4 and 8, Fig. 1. Ikedo: Each side wall panel 1 and upper panel 2, Fig. 22). 
Leedy in view of Ikedo fails to explicitly disclose: 
a layer of sound absorption material;
a layer of sound damping material;
Wherein said four layers of different materials are attached face to face next to each other by glue, bolts or screws to form a complete basic panel. 
However, Liu et al discloses:
a layer of sound absorption material (Liu et al.: Sound-absorbing layer 6, Fig. 2); 
a layer of sound damping material (Liu et al.: Dampening plate 5, Fig. 2); 
Wherein said four layers of different materials are attached face to face next to each other by glue, bolts or screws (Liu et al.: Dampening plate 5 and sound-absorbing layer 6 are connected by dovetail screw 9, Para. 24, Fig. 2. All layers of Fig. 2 are bonded and fixed with adhesives, Para. 26-27) to form a complete basic panel.
Leedy, Ikedo, and Liu et al. are all in similar fields of sound absorption panel structures. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a layer of sound absorption material and a layer of sound damping material because foam may be attached within each wall 48 and 50 (Col. 4, Lines 31-33, Fig. 5C), and absorption and dampening are common properties exhibited within foam soundproofing. Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use glue, bolts, or screws for the purpose of attaching the faces of the four layers together because these are common methods of attaching materials together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP3153567U teaches a foldable soundproof panel.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B OLSON whose telephone number is (571)272-3041. The examiner can normally be reached Monday - Friday, 8:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER B. OLSON/Examiner, Art Unit 2837   

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837